Citation Nr: 0000406	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  98-18 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel


INTRODUCTION

The veteran's active military service extended from May 1968 
to May 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  That rating decision denied 
entitlement to a total disability evaluation based on 
individual unemployability.

In November 1993, the RO granted a 20 percent increased 
rating for his service-connected back disorder.  He filed a 
notice of disagreement with only a 20 percent evaluation, and 
following the issuance of a statement of the case, perfected 
his appeal with the filing of a timely substantive appeal.  
In a June 1997 hearing before the RO, the veteran's 
representative stated, "[w]e understand the condition deems 
60 percent."  In a September 1997 rating decision, the RO 
granted a 60 percent evaluation.  As this is the maximum 
evaluation possible under the diagnostic code assigned to the 
veteran's disability (38 C.F.R. § 4.71a, Diagnostic Code 5293 
(1999)), and equals the assessment sought by the veteran on 
appeal, this is considered a full grant of the benefits 
sought on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).


REMAND

The veteran's claim for a total rating based on individual 
unemployability is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  See Stanton v. Brown, 5 Vet. 
App. 563, 571 (1993) (where an appellant stated that he could 
no longer seek or maintain employment, he presented a well-
grounded claim for a total disability rating).  The veteran's 
claim is shown to be well grounded; however, the duty to 
assist has not been fulfilled.  38 U.S.C.A. § 5107(a) (West 
1991).

In a statement by the veteran dated August 1998, he stated 
that it was impossible for him to work and "due to this my 
nervous condition is affecting my situation."  The RO 
treated this as a claim by the veteran that his back 
condition was aggravating his nonservice connected nervous 
condition and requested further information from the veteran 
showing that his back condition created the nervous condition 
and that there was a link between the two.  The veteran did 
not respond to this request.  In the absence of further 
correspondence from the veteran on this subject, the issue of 
service connection for a nervous condition secondary to his 
service-connected back disability was not considered by the 
RO.  The Board believes that the lack of response by the 
veteran indicates that he does not wish to pursue a claim of 
secondary service connection, that this issue is not in 
controversy, and is not before the Board.

In the same August 1998 letter, the veteran indicated that 
his service-connected back disorder was now getting worse.  
He also requested a VA examination.  As his most recent VA 
examination was in September 1997, the medical evidence may 
not reflect the current status of his disability.  The United 
States Court of Appeals for Veterans Claims has held that 
when the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Halstead v. Derwinski, 3 Vet. App. 213 
(1992).  A VA examination should be scheduled to fully assess 
the current status of his service-connected back disability.  
The RO should also schedule the veteran for a social and 
industrial survey prior to a final determination of his 
unemployability.

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, this 
case is REMANDED for the following:

1. The RO should schedule the veteran for 
another VA examination of his service-
connected back disability.  The claims 
folder and a copy of this remand must be 
made available to, and reviewed by the 
examiner prior to the examination.  All 
diagnostic tests and studies deemed 
necessary by the examiner should be 
conducted, and all pertinent 
symptomatology and findings should be 
reported in detail.  The examiner should 
review the results of any testing prior 
to completion of the report.  The report 
of examination should be comprehensive 
and include a detailed account of all 
manifestations of relevant pathology 
found to be present. The examiner should 
provide complete rationale for all 
conclusions reached.  The examiner should 
specifically be asked to comment on the 
degree of impairment in the veteran's 
employability caused by his service-
connected back disability.

2.  A social and industrial survey should 
be conducted.  His former employer, 
family members, former co-workers, 
members of the community and the 
appellant should be interviewed.  
Inteview by telephone is acceptable.  The 
purpose of this survey is to obtain 
information upon which to assess the 
impact of the appellant's service-
connected disabilities on his ability to 
secure or follow a substantially gainful 
occupation.

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented. 
Specific attention is directed to the 
examination report. If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action. 38 C.F.R. § 4.2 
(1999) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").

4.  After the above development is 
completed, the RO should readjudicate the 
veteran's claim for a total disability 
rating based on individual 
unemployability due to his service-
connected disability or disabilities.  
The RO should make a determination 
regarding marginal employment, if 
applicable.  The applicable provisions of 
38 C.F.R. §§ 3.321, 3.340, 3.341, and 
4.16 (1999) should be considered.

Once the foregoing has been accomplished, and if the veteran 
remains dissatisfied with the outcome of the adjudication of 
the claim, both the veteran and his representative should be 
furnished a supplemental statement of the case covering all 
the pertinent evidence, law and regulatory criteria.  They 
should be afforded a reasonable period of time in which to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran needs to take 
no action until so informed.  The purpose of this REMAND is 
to assist the veteran.  The Board intimates no opinion as to 
the ultimate outcome of this case.  Further adjudication of 
the question involving a total disability rating based on 
individual unemployability will be postponed until the remand 
action is completed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 





	(CONTINUED ON NEXT PAGE)


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




